DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1, 2, 4, 13, 14 and 18 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Rowles et al, U.S. Patent Application Publication No. 2017/0257543 (hereinafter Rowles).
	Regarding claim 1, Rowles discloses a mirror assembly comprising:
	a frame member (see 112 from Figure 1B);
	a stand member (see 120 from Figure 1B) coupled with the frame member forming an angle between the frame member and the stand member;
	a mirror (see 106 from Figure 1B) coupled to the frame member; and
	a light (see 102 from Figure 1B) coupled to the frame member. 

	Regarding claim 2, see Figure 6.
	
	Regarding claim 4, see Figure 3.

	Regarding claim 13, Rowles discloses a mirror assembly, comprising:
	a frame member (see 112 from Figure 1B);
	a stand member (see 120 from Figure 1B) coupled to the frame member forming an angle between the frame member and the stand member;
	a mirror (see 106 from Figure 1B) coupled to the frame member; 
	a light (see 102 from Figure 1B) coupled to the frame member;
	an electronic device coupled to the frame member, the electronic device (see 600A from Figure 6A) comprising:
	one or more computer processors (see 610 from Figure 6A); 
	one or more computer readable storage media (see 612 from Figure 6A);
	a camera (see 104 from Figure 6A) located on the frame member; and
	program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
	in response to receiving a capture photo selection, program instructions to capture a photo using the camera (see paragraph 0062);
	program instructions to transmit the captured photo to a remote device (see paragraph 0090); and
	program instructions to display the captured photo on the remote device (see paragraph 0043). 

	Regarding claim 14, see Figure 1.

	Regarding claim 18, see paragraph 0038.
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rowles in view of Yang et al, U.S. Patent Application Publication No. 2020/0278514 (hereinafter Yang).
	Regarding claim 16, Rowles does not teach that the mirror is a planar mirror. All the same, Yang discloses that the mirror is a planar mirror (see Figure 24). Therefore, it would have been obvious to one of ordinary skill in the art to modify Rowles wherein the mirror is a planar mirror as taught by Yang. This modification would have improved the system’s flexibility by allowing for different kinds of mirrors as suggested by Yang. 

	Regarding claim 17, Rowles does not teach that the mirror is a concave mirror. All the same, Yang discloses that the mirror is a concave mirror (see Figure 24). Therefore, it would have been obvious to one of ordinary skill in the art to modify Rowles wherein the mirror is a concave mirror as taught by Yang. This modification would . 

5.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rowles in view of Shonk, U.S. Patent No. 7,329,016 (hereinafter Shonk).
	Regarding 8, although Rowles discloses a method of using a mirror assembly, comprising: obtaining the mirror assembly of claim 2; positioning the camera towards a user; positioning a part of the user towards the mirror and the camera, wherein the part is viewable to the user in the mirror; and capturing a photo of the part using the electronic device (see paragraph 0087), Rowles does not teach the part is a foot. All the same, Shonk discloses that the part is a foot (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to modify Rowles wherein the part is a foot as taught by Shonk. This modification would have improved the system’s convenience by reducing amputations as suggested by Shonk. 

	Regarding claim 9, see Figure 1 of Rowles.

6.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowles in view of Roett-OConnor, U.S. Patent Application Publication No. 2015/0265031 (hereinafter Roett-OConnor).
	Regarding claim 7, Rowles does not teach a toolkit coupled to at least one of the stand member and the frame member, the toolkit configured to include one or more tools. All the same, Roett-OConnor 

	Claim 20 is rejected for the same reasons as claim 7.

7.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rowles in view of Rogers, U.S. Patent No. 10,359,602 (hereinafter Rogers).
	Regarding claim 6, Rowles does not teach that the mirror is configured to selectively pivot about an axis relative to the frame member. All the same, Rogers discloses that the mirror is configured to selectively pivot about an axis relative to the frame member (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art to modify Rowles wherein the mirror is configured to selectively pivot about an axis relative to the frame member as taught by Rogers. This modification would have improved the system’s flexibility by providing a two sided mirror as suggested by Rogers. 

	Claim 15 is rejected for the same reasons as claim 6.

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rowles combined with Shonk in further view of Rogers.
	Regarding claim 10, the combination of Rowles and Shonk does not teach positioning the mirror by selectively pivoting the mirror about an axis relative to the frame member. All the same, Rogers discloses positioning the mirror by selectively pivoting the mirror about an axis relative to the frame member (see Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Rowles and Shonk wherein the mirror is configured to selectively pivot about an axis relative to the frame member as taught by Rogers. This modification would have improved the system’s flexibility by providing a two sided mirror as suggested by Rogers. 

9.	Claims 3, 5, 11, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowles combined with Marcus, U.S. Patent No. 8,078,045 (hereinafter Marcus).
	Regarding claim 3, Rowles does not teach a wireless remote that wirelessly transmits a signal to the electronic device, the signal instructing the electronic device to capture a photo using the camera. All the same, Marcus discloses a wireless remote that wirelessly transmits a signal to the electronic device, the signal instructing the electronic device to capture a photo using the camera (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to modify Rowles with a wireless remote that wirelessly 

	Regarding claim 5, see Figure 3 of Rowles. 

	Regarding claim 11, Rowles does not teach that capturing a photo using the electronic device comprises in response to receive a capture photo selection from a remote device, capturing a photo using the camera; transmitting the capture photo to the remote device and displaying the capture photo on the remote device. All the same, Marcus discloses these limitations (see Figure 2). Therefore, it would have been obvious to one of ordinary skill in the art to modify Rowles with the remote device of Marcus. This modification would have improved the system’s convenience by allowing the subject to properly position themselves within the photograph as suggested by Marcus. 

	Regarding claim 12, Rowles as modified by Marcus discloses the claimed feature. 

	Claim 19 is rejected for the same reasons as claim 3.

Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 14, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652